DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6, 7, 10 – 25 are objected to because of the following informalities:  
Claim 6 recites the limitation, “the plurality of inner sidewalls . . . .” There is no antecedent basis for this limitation. It appears that claim 6 should depend from claim 5 instead of claim 1.
Claim 7 recites the limitation, “the first width is greater than the width. . . the second width . . . .” There is no antecedent basis for these limitations. It appears that the claim should depend from claim 6 instead of claim 1.
Claims 10 and 19 do not provide a meaning for “PTH vias.” Claims 11 – 18 and 20 – 25 inherit this discrepancy.  
	In the fourth line of claim 19, -- : -- should be inserted after “includes.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 20 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 25 recite the limitation, “the insulation layer is in the plurality of openings of the plurality of magnetic interconnects . . . the insulating layer is only in between the plurality of magnetic interconnects and the substrate layer.” (emphasis added). The intended scope of the claim is not clear, since it does not seem that the two limitations regarding the insulating layer are mutually exclusive.
	Claim 20 recites the limitation, “wherein the plurality of inner conductive conductors of the plurality of second magnetic interconnects. . .” The scope of the claim is vague since the parent claim, 19, does not require a plurality of second magnetic interconnects. The plurality of inner conductive conductors is an alternative limitation, preceded by “or.” In the alternative, there is no antecedent basis for the plurality of inner conductive conductors.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 – 8 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2019/0274217 to Zhang et al.
Regarding claim 1, Zhang et al. teach an inductor (Fig. 1A), comprising: 
a plurality of plated-through-hole (PTH) vias in a substrate layer (105; ¶[0024 (plurality)]); 
a plurality of magnetic interconnects (115) with a plurality of openings in the substrate layer, wherein the plurality of openings of the plurality of magnetic interconnects surround the plurality of PTH vias (See Fig. 1A); 
an insulating layer (111) in the substrate layer, wherein the insulating layer surrounds the plurality of PTH vias and the plurality of magnetic interconnects (¶[0026] “magnetic sheath is fully embedded within dielectric materials”); 
a first conductive layer (119) over the plurality of PTH vias, the plurality of magnetic interconnects, and the insulating layer; and 
a second conductive layer (119) below the plurality of PTH vias, the plurality of magnetic interconnects, and the insulating layer.
	Regarding claim 4, Zhang et al. teach an inductor, wherein the plurality of PTH vias vertically extend from the second conductive layer to the first conductive layer, and wherein the plurality of PTH vias conductively couple the second conductive layer to the first conductive layer (Fig. 1A).
	Regarding claim 5, Zhang et al. teach an inductor, wherein the plurality of openings of the plurality of magnetic interconnects expose a plurality of inner sidewalls of the plurality of magnetic interconnects (See Fig. 1A).
	Regarding claim 6, Zhang et al. teach an inductor, wherein the plurality of inner sidewalls of the plurality of magnetic interconnects fully surround a plurality of outer sidewalls of the plurality of PTH vias, wherein the plurality of PTH vias have a width, and wherein the plurality of openings of the plurality of magnetic interconnects have a first width or a second width. See Fig. 1A.
	Regarding claim 7, Zhang et al. teach an inductor, wherein the plurality of openings of the plurality of magnetic interconnects have the first width that is greater than the width of the plurality of PTH vias. See Fig. 1A.
	Regarding claim 8, Zhang et al. teach an inductor, wherein, when the plurality of openings of the plurality of magnetic interconnects have the first width, the insulating layer is in the plurality of openings of the plurality of magnetic interconnects, and wherein, when the plurality of openings of the plurality of magnetic interconnects have the first width, the insulating layer is directly between the plurality of inner sidewalls of the plurality of magnetic interconnects and the plurality of outer sidewalls of the plurality of PTH vias. Fig. 1A shows the insulation layer (111) disposed between the inner sidewalls of the magnetic interconnects and outer sidewalls of the PTH vias.
	Regarding claim 19, Zhang et al. teach, a semiconductor package (Fig. 3), comprising: 
a substrate (370) on a package substrate (380); 
an inductor (310 ¶[0048]) in the substrate or the package substrate; and 
a die (340) on the substrate, wherein the inductor includes: 
a substrate layer (105) in the substrate or the package substrate; 
a plurality of first magnetic interconnects (115), wherein the plurality of first magnetic interconnects include a plurality of openings that surround a plurality of PTH vias; 
an insulating layer (111) in the substrate layer, wherein the insulating layer surrounds the plurality of first magnetic interconnects interconnects (¶[0026] “magnetic sheath is fully embedded within dielectric materials”); 
a first conductive layer (119) over the insulating layer, and the plurality of first magnetic interconnects; and 
a second conductive layer (119) below the insulating layer, and the plurality of first magnetic interconnects.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 20 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al.
Regarding claims 2 and 20, Zhang et al. teach an inductor (Fig. 1A), wherein the plurality of magnetic interconnects have a thickness that is substantially equal to a thickness of the plurality of PTH vias, wherein the plurality of magnetic interconnects are shaped as a plurality of hollow cylindrical magnetic cores, wherein the plurality of hollow cylindrical magnetic cores include one or more magnetic materials. 
Zhang et al. do not teach wherein the plurality of hollow cylindrical magnetic cores are a plurality of ferroelectric cores, wherein the one or more magnetic materials include one or more ferromagnetic materials, and wherein the one or more ferromagnetic materials include cobalt (Co), iron (Fe), iron (III) oxide (Fe2O3), iron (II) oxide (FeO) and iron (III) oxide (FeOFe2O3), nickel oxide (NiG) and iron (III) oxide (NiOFe2O3), copper (II) oxide (CuG) and iron (III) oxide (CuOFe2O3), magnesium oxide (MgO) and iron (III) oxide (MgOFe2O3), manganese (III) bismuthide (MnBi), nickel (Ni), manganese(JJI) antimonide (MnSb), manganese (II) oxide (MnO) and iron (III) oxide (MnOFe2O3), iron yttrium oxide (Y3F7e5012), chromium (IV) oxide (Cr02), manganese (III) arsenide (MnAs), or cadmium zinc telluride (CdZnTe);
wherein the plurality of inner conductive conductors (112) of the plurality of second magnetic interconnects are a plurality of copper conductors ¶[0025].
	The list of materials considered are well known in art for their suitability for use as magnetic materials. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select a known material that well suited for the intended use since it is desirable for the magnetic material to exhibit the desired properties. 
	Regarding claims 3 and 21, Zhang et al. teach an inductor, wherein the substrate layer has a thickness that is substantially equal to the thickness of the plurality of PTH vias, and wherein the plurality of openings of the plurality of magnetic interconnects vertically extend from the second conductive layer to the first conductive layer. See Fig. 1A.
	Regarding claim 22, Zhang et al. teach a semiconductor package (See Fig. 1A), wherein the plurality of openings of the plurality of first magnetic interconnects expose a plurality of inner sidewalls of the plurality of first magnetic interconnects, wherein the plurality of inner sidewalls of the plurality of first magnetic interconnects fully surround a plurality of outer sidewalls of the plurality of PTH vias, wherein the plurality of PTH vias are shaped as a plurality of hollow cylindrical plated vias that surround a plurality of gaps, wherein the plurality of gaps are comprised of one or more epoxy materials (¶[0025]), wherein the plurality of PTH vias have a width, and wherein the plurality of openings of the plurality of first magnetic interconnects have a first width.
	Regarding claim 23, Zhang et al. teach a semiconductor package, wherein the plurality of openings of the plurality of first magnetic interconnects have the first width that is greater than the width of the plurality of PTH vias. See Fig. 1A.
	Regarding claim 24, Zhang et al. teach an inductor, wherein, when the plurality of openings of the plurality of magnetic interconnects have the first width, the insulating layer is in the plurality of openings of the plurality of magnetic interconnects, and wherein, when the plurality of openings of the plurality of magnetic interconnects have the first width, the insulating layer is directly between the plurality of inner sidewalls of the plurality of magnetic interconnects and the plurality of outer sidewalls of the plurality of PTH vias. Fig. 1A shows the insulation layer (111) disposed between the inner sidewalls of the magnetic interconnects and outer sidewalls of the PTH vias.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or reasonable suggest a method to form an inductor as recited in claim 10, and particularly including “disposing an insulating layer into the plurality of openings of the plurality of magnetic interconnects and the plurality of first openings of the substrate layer, wherein the insulating layer fully surrounds the plurality of magnetic interconnects.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814